Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
The third instruction asked for by defendant’s counsel, ought to have been given. The reason given for the refusal is, that a rule of the
*103Court requires counsel “to file and submit to the Court any instructions they may offer, before the argument is closed, to the jury.” But it appears by the statement that the cause was submitted without argument, so that there was no room for the operation of the rule.
For this error the judgment is reversed, and the cause remanded.